CONSULTANCY SERVICES AGREEMENT
 




This AGREEMENT is made the eighteenth day of May 2008


BETWEEN:


Global 1 Enterprises, Inc.  P.O. Box 572335, Houston, Texas 77257 (Global 1)




AND:
The Party identified in Item 1 the Client Company (CC).


BACKGROUND:


 
A.
Global 1 carries on the Business



 
B.
CC in relation to the Business wishes to provide the Services to Global 1 and
Global 1 has agreed to Services to be provided by CC on the terms and conditions
contained in this Agreement.



THE PARTIES AGREE AS FOLLOWS:
1.         Definitions and Interpretation
 
 
1.1
In this Agreement (unless the context requires otherwise):

 
“Agreement” means this Agreement including the Schedule.
 
 
“Business” means the business of the Global 1 set out in Item 2.

 
 
“Business Day” means any day on which trading banks are open for business in
Sydney, NSW.

 
 
“Client Company” means the Party identified in Item 1.

 
 
“Client Information” means the information provided to CC referred to in Item 6.

 
 
“Global 1” means Global 1 Enterprises, Inc.P.O. Box 572335, Houston, Texas 77257
("Global 1")



 
“Commencement Date” means the date set out in Item 3.

 
 
“Completion Date” means the date set out or referred to in Item 4.

 
 
-1-

--------------------------------------------------------------------------------

 
 
“Confidential Information” means all financial information, intellectual
property, statistics, trade secrets, know-how, techniques, source and object
codes, business and marketing plans, arrangements and agreements with third
parties, suppliers and sources of supply, customer information price lists and
any other information of a confidential nature relating to Global 1, Client
Company or the Business.

 
 
“GST Act” means A New Tax System (Goods and Services Tax) Act 1999 (Cth) and
includes any amending or replacement legislation.

 
 
“Invoice” means the invoice issued by CC to Global 1 the Services Fee.

 
“Item” means the corresponding Item number set out in the Schedule.
 
 
“Jurisdiction” means the jurisdiction set out in Item 7.

 
 
“Parties” means Global 1 and CC and a reference to “Party” means either of them.

 
 
“Schedule” means the Schedule annexed to this Agreement.

 
 
“Services” means the consultancy services to be provided by Global 1 to CC as
set out in Item 5.

 
 
“Services Products” means all:

 
 
(i)
all tangible materials and all intellectual property rights (including
copyright) supplied by CC in the course of providing the  Services; and

 
 
(ii)
intellectual property rights (including copyright) in all reports documents,
ideas, plans, techniques, information and know-how developed, discovered or
produced by Global 1 in the course of providing the Services

 
 
“Tax Invoice” means a tax invoice as defined in the GST Act.

 
 
“Term” means the term of this Agreement determined in accordance with clause 2.


 
 
1.2
In the Agreement:

 
 
(a)
a reference to one gender includes a reference to the other genders;

 
 
(b)
words importing the singular or plural number shall be deemed to include the
plural or singular number respectively unless the context otherwise requires;

 
 
(c)
a reference to a person includes a reference to a corporation and vice versa;

 
 
(d)
a reference to a party to this Agreement shall include in the case of a natural
person a reference to his personal representatives, successors and assigns and
in the case of a corporation a reference to its successors and assigns;

 
 
(e)
the headings in this Agreement are included for convenience only and are not to
be construed as forming part of the text or as in any way affecting the
interpretation thereof;

 
 
-2-

--------------------------------------------------------------------------------

 
 
(f)
every warranty, covenant, promise, representation, request, agreement,
acknowledgment, arrangement or provision expressed or implied by which more
persons than one warrant, covenant, promise, represent, request, agree,
acknowledge, arrange or provide shall apply to such persons jointly and each of
them severally;

 
 
(g)
references to statutes include all statutes amending or consolidating the
statutes referred to; and

 
 
 (h)
references to clauses, schedules, annexure and parts are references to those
items respectively in this Agreement.

 


2.         Term of this Agreement
 
 
2.1
This Agreement will commence on the Commencement Date and will terminate:

 
 
(1)
on the Completion Date (if any); or

 
 
(2)
in accordance with this Agreement
whichever occurs first


 
3.         Provision of Services
 
 
3.1
During the Term of this Agreement, CC must:

 
 
(a)
provide all documentation and information required by Global 1 in a timely
fashion and in accordance with this Agreement;

 
 
(b)
comply with all legal requirements, statutory or otherwise, relating to the
provision of the Global 1 Services;

 
 
(c)
promptly provide reports to Global 1 when requested on any aspect of the
provision of the Global 1 Services;

 
 
(e)
comply with all reasonable directions and requests of Global 1 provided they are
consistent with the provision of the Services and this Agreement; and

 
 
3.2
Without limiting any other provision of this Agreement, CC acknowledges and
agrees that in providing the Global 1 Services it has no power or authority to:

 
 
(a)
hire or dismiss any staff of Global 1

 
 
(b)
bind Global 1 to any agreement or commit Global 1 to any liability;

 
 
(c)
vary or terminate any of Global 1’s contractual arrangements; and

 
 
d)
sign or issue any correspondence, document, advice or report in the name of or
on behalf of Global 1.

 
 
-3-

--------------------------------------------------------------------------------

 
 
3.3
Notwithstanding any other term or condition of this Agreement, CC shall not be
obliged to provide the Services and may suspend the provision of the Services
during any period or periods in which Global 1 is in breach of its obligations
under this Agreement without prejudice to any of CC’s rights arising from such
breach.

 
3.4         CC must comply with any special conditions in Item 9,
notwithstanding any other Item
 


4.         Global 1 Obligations
 
 
4.1
(a)
During the Term and within twelve (12) months following the expiration or
termination of this Agreement, Global 1 must not directly or indirectly solicit
or attempt to solicit any person or persons employed by or contracted to CC in
relation to the provision of the Services.

 
 
(b)
If Global 1 breaches clause 4.2(a), in addition to any other rights CC may have
against Global 1 arising from such breach, Global 1 must pay CC the sum of
$30,000, per breach, being a genuine estimate of the minimum damages CC will
suffer as a result of the said breach.

 
 
4.2
(c)
During the Term and within twelve (12) months following the expiration or
termination of this Agreement, CC must not directly or indirectly solicit or
attempt to solicit any person or persons employed by or contracted to Global 1
in relation to the provision of the Services.

 
 
(d)
If CC breaches clause 4.2(c), in addition to any other rights Global 1 may have
against CC arising from such breach, CC must pay Global 1 the sum of $30,000,
per breach, being a genuine estimate of the minimum damages Global 1 will suffer
as a result of the said breach.

 


 
5.         Global 1 Information
 
 
5.1
Global 1 warrants to CC that Global 1 Information is true and correct and Global
1 further acknowledges that CC is relying on Global 1 Information in agreeing to
enter this Agreement and provide the Services.

 
 
5.2
In the event that Global 1 Information is wrong or inaccurate, CC may in its
discretion:

 
 
(a)
immediately terminate this Agreement by giving written notice to the Global
1;  or

 
 
(b)
amend all or any part of this Agreement by giving written notice to Global 1
(including but not limited to the Services Fee) to take account of the wrong or
inaccurate Global 1 Information to ensure that the Agreement properly reflects
the obligations which CC is then required to perform taking into account the
correct Global 1 Information.

 
(c)
agrees and acknowledges that the successful provision of the Services by CC
pursuant to this Agreement is dependent on accurate Global 1 Information and CC
fulfilling its obligations under this Agreement including CC using its best
endeavors to co-operate with Global 1 to ensure the successful provision of the
Services by CC.





6.         Services Fee
 
 
6.1
Global 1 shall pay CC the Services Fee in accordance with this Agreement.

 
 
6.2
CC shall be entitled to issue an Invoice to Global 1 for the Services Fee in
accordance with Item 6.

 
 
6.3
CC shall specify in each Invoice the amount of the GST paid or payable by CC
with respect to the Services covered by the Invoice in accordance with the GST
Act.(exempt for Foreign Corporations like CC)

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
6.4
Global 1 shall pay each Invoice as Item 6.

 
 
6.5
Unless otherwise agreed to by Global 1, Global 1 shall pay the Services Fee and
all other payments to be made to CC by Global 1 pursuant to this Agreement by
electronic funds transfer (bank transfer) to the bank account nominated by CC
see Item 6 B) .

 
 
6.6
Global 1 shall not be obliged to pay or reimburse CC for any other costs or
expenses incurred by CC in performing the Services unless CC has obtained Global
1’s prior written consent to CC incurring such costs or expenses.

 


8.         Termination
 
 
8.1
Notwithstanding any other term or condition of this Agreement, either Party may
at any time and without any prior notice in their absolute discretion terminate
this Agreement if at any time the other Party:

 
 
(a)
commits any breach of their obligations under this Agreement and such breach is
not remedied within seven (7) days of receipt of written notice from the other
Party requesting such breach to be remedied; or

 
 
(b)
enters into any form of liquidation, is wound up or dissolved, enters into any
scheme of arrangement for the benefit of creditors, ceases or threatens to cease
to carry on business or has a liquidator, provisional liquidator, controller,
receiver, receiver and manager or other insolvency administrator appointed to
all or any of its assets.

 
8.2          Termination of this Agreement pursuant to clause 8.1 shall be
without prejudice to the rights of either Party arising prior to such
termination.
 


 
9.          Confidential Information
 
 
9.1
CC must not, except as authorized by Global 1 or required for the proper
performance of the Services by CC, reveal to any person any Confidential
Information.



 
9.2
CC must keep confidential all Confidential Information of which CC becomes aware
and must not use or attempt to use any Confidential Information in any manner
which may cause loss or damage to Global 1 or the Business.

 
 
9.3
CC shall not enter any Confidential Information into any personal database or
other electronic storage or retrieval system except to the extent necessary for
the proper provision of the Services provided that any Confidential Information
stored in such an electronic storage or retrieval system shall be destroyed or
rendered unusable to the reasonable satisfaction of Global 1 on the termination
of this Agreement or when requested by the Global 1 whichever occurs first.

 
 
9.4
Clauses 9.1 and 9.3 shall continue to apply to CC after the termination of this
Agreement without limitation but will cease to apply to such Confidential
Information which:

 
 
(a)
is or comes into the public domain otherwise than by a disclosure by CC in
breach of this Agreement; or

 
 
(b)
is required by law to be disclosed by CC

 
 
 
-5-

--------------------------------------------------------------------------------

 


10.         Conflicts of Interest
 
 
CC and Global 1 must use its best endeavors not to do anything which creates or
may create a conflict of interest between CC and Global 1



11.         Limitation on CC’s Liability to Global 1
 
 
11.1
Notwithstanding any other term or condition of this Agreement, CC’s legal
liability to Global 1 shall be limited to:

 
 
(a)
bodily injury (including death) to any person; and

 
 
(b)
damage to physical property

 
 
up to a total maximum amount of $100,000 arising from the negligent act or
negligent omission of CC in providing the Services or breach of this Agreement
by CC provided that such injury or death was not caused or contributed to by any
act or omission of the Global 1.

 
 
11.2
CC shall not be liable to or obliged to indemnify Global 1 whatsoever for any
other loss or damage or claim suffered by or brought against Global 1 as a
result of any act or omission of CC in providing the Services including but not
limited to associated indirect or consequential loss, loss of profits, lost
savings, loss of or damage to goodwill, loss of or damage to data or records (in
whatever form) or third party claims made against Global 1.

 
 
11.3
To the extent permitted under the Trade Practices Act or any other legislation
which cannot be excluded or limited, all other terms, conditions and warranties
in relation to the provision of the Services by Global 1 are excluded to the
fullest extent permitted by law.

 


12.         Ownership of Services Products
 
 
Global 1 agrees that CC shall retain ownership of all Services and/or Products
provided Global 1 shall be entitled on a non-exclusive basis to use such
Services Products in the Business or otherwise for Global 1’s own internal use.



13.         E-mail Policy
 
 
13.1
CC must comply with any policy made by Global 1 in relation to e-mails on or in
connection with any computer system used by CC.

 
 
13.2
Without limiting the generality of clause 13.1, CC agrees and acknowledges that:

 
 
(1)
all e-mail connections within the operations of Global 1 are provided primarily
for use in connection with the Business of Global 1 and not for private use; and

 
 
(2)
all e-mail transmissions received by CC in the course of its Business are,
subject to any contrary law, not private or confidential to any particular user
of the e-mail facilities and may be viewed by CC.

 


14.         Insurance
 
 
14.1
CC shall at its cost effect and maintain at all times during the Term:

 
 
(1)
Workers Compensation Insurance covering all its employees (with a common law
extension or endorsement for an amount reasonably approved by the Client); and

 
 
-6-

--------------------------------------------------------------------------------

 
 
 
(2)
Public Liability Insurance for an insured amount of at least $5 million; and

 
 
(3)
Professional Indemnity Insurance for at least $1 million with a company approved
by Global 1

 
 
with an insurance company approved Global 1 (which approval shall not be
unreasonably withheld).

 
 
14.2
CC shall provide copies of the insurance policies referred to in clause 14.1 or
certificates of currency for such insurance as and when reasonably requested by
Global 1 from time to time during the Term.

 


15.         Client Records & Property
 
 
15.1
CC must not, except as authorized by Global 1 or required by CC’s proper
provision of the Services, make nor give to third parties any lists, notes,
records, documents or memoranda (in whatever form) relating to any matter within
the scope of the Business or concerning any of the dealings or affairs of Global
1 .

 
 
15.2
On the termination of this Agreement, CC must return and surrender to Global 1:

 
 
(a)
all lists, notes, records, documents and other memoranda (in whatever form)
relating to the Business;

 
 
(b)
all other records and property of Global 1, and

 
 
(c)
all Confidential Information

 
which are in the possession of CC


16.         Events beyond Global 1’s Control
 
 
16.1
CC agrees and acknowledges that if at any time or times during the Term an act
or event or circumstance (of whatever nature) occurs which is beyond the
reasonable control of Global 1 which makes it impossible, more difficult or more
expensive for CC to provide the Services under this Agreement as contemplated by
CC at the Commencement Date, Global 1 may in its discretion:

 
 
(a)
suspend the provision of the Services under this Agreement until such time as in
the reasonable opinion of CC it is again possible to provide the Services or to
provide the Services without additional difficulty or expense; or

 
 
(b)
terminate this Agreement immediately by giving written notice to CC in which
case CC shall have no rights against Global 1 arising from such termination.

 


17.         Nature of Relationship
 
 
17.1
CC agrees and acknowledges that it is an independent company and that nothing in
this Agreement makes CC, an employee or partner of Global 1.

 
 
-7-

--------------------------------------------------------------------------------

 


18.         Change of Control of CC
 
 
18.1
CC must immediately notify Global 1 in writing if any transfer, registration or
other action in relation to the share capital of CC which has the effect that
the shareholders of  CC as at the date of this Agreement together beneficially
hold or control less than 51% of the voting rights of CC.

 
 
18.2
Global 1 may in its discretion within fourteen (14) days of receiving the notice
required under clause 18.1 terminate this Agreement immediately by giving
written notice to CC in which case CC shall have no rights against Global 1
arising from such termination.

 


19.         Governing Law
 
 
This Agreement shall be governed by, construed and take effect in accordance
with the laws of the Jurisdiction and the parties agree to submit to the
non-exclusive jurisdiction of the courts of the Jurisdiction. see Item 7



20.         Variation
 
 
This Agreement shall not be changed or modified in any way subsequent to its
execution except in writing signed by both Global 1 and CC.



21.         Waiver
 
 
21.1
A Party’s failure or delay to exercise a power or right under this Agreement
does not operate as a waiver of that right or power.

 
 
21.2
A Party’s failure or delay to exercise a power or right does not preclude:

 
 
(a)
the future exercise of that right or power by that Party; or

 
 
(b)
the exercise of any other right or power by that Party.

 


 
22.         Entire Agreement
 
This Agreement contains the whole understanding of the Parties relating to the
subject matter of this Agreement.
 


23.         Confidentiality of this Agreement
 
 
The terms of this Agreement must not be disclosed by a Party to a third party
except for the purpose of obtaining legal or accounting advice or otherwise as
required by law.

 
 
-8-

--------------------------------------------------------------------------------

 


24.         Assignment
 
 
Neither Party shall assign any of their rights or obligations under this
Agreement without the prior written consent of the other Party.





25.         Severability
 
 
Each phrase, sentence, clause or paragraph of this Agreement is severable from
each other and if any phrase, sentence, clause or paragraph of this Agreement is
found to be void, void able, ineffective or unenforceable for any reason the
remaining phrases, sentences, clauses and paragraphs shall continue to be of
full force and effect.





26.         Notices
 
 
26.1
All notices given under this Agreement shall be:

 
 
(a)
in writing;

 
 
(b)
signed by the Party giving the Notice or its authorized representative; and

 
 
(c)
addressed to the address of the Party to whom it is to be given as set out in
this Agreement or as otherwise notified by that Party as its address for
notices.

 
 
26.2
Notices must be either:

 
 
(a)
delivered by hand;

 
 
(b)
posted by pre-paid security or certified mail; or

 
 
(c)
transmitted by facsimile.

 
 
26.3
A notice given to a Party in accordance with this Agreement is deemed to have
been given and received if:

 
 
(a)
delivered, on the day of delivery if delivered before 5:00pm on a Business Day,
otherwise on the next Business Day;

 
 
(b)
posted by pre-paid security mail or certified mail, on the second day after the
day on which the notice was accepted by the post office from the Party sending
the notice; or

 
 
(c)
transmitted by facsimile:

 
 
(i)
the transmission report states that it was sent in full and without error; and

 
 
(ii)
no objection is received from the recipient,

 
 
on the day of transmission if that report states that the transmission was
completed before 5:00pm on a Business Day, otherwise on the next Business Day.

 
 
26.4
A Party receiving a facsimile transmission may object to the facsimile
transmission as not being fully intelligible.  If a valid objection is made to a
facsimile transmission and that Party requests re-transmission before 5:00pm on
the next Business Day after completion of the original facsimile transmission,
the Party sending the facsimile transmission shall re-transmit it, but any
re-transmission is deemed to have been made at the time of completion of the
re-transmitted facsimile transmission.

 
 
-9-

--------------------------------------------------------------------------------

 
EXECUTED AS AN AGREEMENT on the date set out at the commencement of this
Agreement.


SIGNED FOR AND ON BEHALF of
Global 1 Enterprises, Inc.
P.O. Box 572335, Houston,
Texas 77257
)
)
)
in accordance with the terms of
its                                                                   )
……………………………
Constitution
by:                                                                   ) Director


..……………............................................
)Director/Secretary


SIGNED FOR AND ON BEHALF
of                                                                   )
Soprano Design Pty
Ltd                                                                                )
)
)
in accordance with the terms of
its                                                                   )
……………………………
Constitution
by:                                                                   ) Director




)..……………............................................
) Director/Secretary
 
 
 
-10-

--------------------------------------------------------------------------------

 
SCHEDULE

Global 1 Enterprises, Inc.
P.O. Box 572335,
Houston, Texas 77257


CONSULTANCY SERVICES AGREEMENT


 
 
 
ITEM
DETAILS
Item 1
(CC)
SOPRANO DESIGN PTY LTD ACN 066 450 397
Level 11, 132, Arthur Street,
North Sydney NSW 2060
Australia
 
 
Item 2
(Business and services to be carried out by CC)
 
 
 
 
Provision of a proof of concept mobile payment solution behaving similarly to
that described in the slide pack provided on the 25th May 2008.
 
 
Item 3
(Commencement Date)
 
 
 
 
Monday 28th July 2008 upon receipt of Payment 1 from Global 1
 
 
Item 4
(Completion Date)
 
 
 
To present a Demonstration of findings on Thursday 11th September 2008 in
Houston at 2.30pm or such date agreed should the commencement be delayed.
 
 
 
Item 5
(Services)
To prepare a demonstration for Global 1 of the Global 1 C Money system as
proposed by Global 1. Global 1 will provide overall IT system schematics and
project guidance.
 
Item 6
a) CC Tax Invoices
Payment 1 - USD$275,000  upon CC receiving payment from Global 1
Payment 2 - USD$275,000 upon successful Demonstration Thursday 11th September
Payment 3 - USD$150,000 Acceptance Fee based on Thursday 11th September
demonstration
 
 
b) CC bank details
 
 
 
 
 
See CC invoice for Electronic Funds transfer bank account details
Item 7
(Jurisdiction)
 
 
New South Wales



Item 8
 
(Special Conditions)
Weekly meeting scheduled as mutually agreed with Global 1 Project Director



 
 
-11-

--------------------------------------------------------------------------------

 